Citation Nr: 1727380	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen a claim of service connection for left eye blindness.

6.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

8.  Whether new and material evidence has been received to reopen a claim of service connection for left hand arthritis.

9.  Whether new and material evidence has been received to reopen a claim of service connection for right hand arthritis.

10.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

11.  Whether new and material evidence has been received to reopen a claim of service connection for a right eye disability.

12.  Entitlement to service connection for loss of use of the right foot.

13.  Entitlement to a disability rating greater than 10 percent for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from July to November 1975 and a period of active service from May 1976 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for left eye blindness, left hand arthritis, right hand arthritis, hypertension, diabetes mellitus, a right eye disability, and for a back disability (which was characterized as back problems).  The RO essentially reopened the Veteran's previously denied claims of service connection for bilateral hearing loss and tinnitus and denied these claims on the merits.  The RO also denied claims of service connection for loss of use of the right foot and entitlement to a disability rating greater than 10 percent for a duodenal ulcer.  The Veteran disagreed with this decision in January 2012.  He perfected a timely appeal in June 2013.  A videoconference Board hearing was held at the RO in February 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in a May 2008 rating decision, the RO denied, in pertinent part, the Veteran's claims of service connection for tinnitus and for a back disability.  In a February 2011 rating decision, the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for left eye blindness, left hand arthritis, right hand arthritis, hypertension, bilateral hearing loss, diabetes mellitus, and for a right eye disability.  The Veteran did not appeal either of these rating decisions and they became final.  See 38 U.S.C.A. § 7104 (West 2014).  He also did not submit any statements relevant to any of these claims within 1 year of either the May 2008 or February 2011 rating decisions which would render either of them non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss, tinnitus, left eye blindness, left hand arthritis, right hand arthritis, hypertension, diabetes mellitus, a right eye disability, and for a back disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran appointed his current service representative to represent him by filing a completed VA Form 21-22a in August 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a rating decision dated on May 20, 2008, and issued to the Veteran on July 8, 2008, the RO denied, in pertinent part, claims of service connection for tinnitus and for a back disability; this decision was not appealed and became final.

2.  The evidence received since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus because it shows that the Veteran experiences current tinnitus which may be attributable to active service.

3.  The evidence received since the July 2008 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for a back disability and does not relate to an unestablished fact necessary to substantiate this claim.

4.  In a rating decision dated on February 15, 2011, and issued to the Veteran on February 18, 2011, the RO denied, in pertinent part, the Veteran's request to reopen previously denied claims of service connection for bilateral hearing loss, left eye blindness, and for hypertension; this decision was not appealed and became final.

5.  The evidence received since the February 2011 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss because it shows that the Veteran experiences current bilateral hearing loss which may be attributable to active service.

6.  The evidence received since the February 2011 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claims of service connection for left eye blindness and for hypertension and does not relate to unestablished facts necessary to substantiate these claims.

7.  The Veteran has asserted consistently that in-service hazardous noise exposure caused or contributed to his current bilateral hearing loss and tinnitus.

8.  The record evidence shows that the Veteran's bilateral hearing loss existed prior to service and was aggravated by in-service hazardous noise exposure.

9.  The record evidence shows that the Veteran's tinnitus is related to active service.

10.  In statements made on the record at his February 17, 2017, hearing prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of whether new and material evidence has been received to reopen claims of service connection for left hand arthritis, right hand arthritis, diabetes mellitus, and for a right eye disability.

11.  The record evidence does not indicate that the Veteran experiences any loss of use of the right foot which is attributable to active service.

12.  The Veteran failed to report without good cause for several VA examinations scheduled for the purpose of determining the current nature and severity of his service-connected duodenal ulcer in September 2016.


CONCLUSIONS OF LAW

1.  The February 2011 rating decision, which denied the Veteran's claims of service connection for bilateral hearing loss, left eye blindness, and for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

2.  Evidence received since the February 2011 RO decision in support of the claim of service connection for bilateral hearing loss is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2016).

4.  Evidence received since the February 2011 RO decision in support of the claims of service connection for left eye blindness and for hypertension is not new and material; thus, these claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The July 2008 rating decision, which denied the Veteran's claims of service connection for tinnitus and for a back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

6.  Evidence received since the July 2008 RO decision in support of the claim of service connection for tinnitus is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.385 (2016).

8.  Evidence received since the July 2008 RO decision in support of the claim of service connection for a back disability is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The criteria for withdrawal have been met on the issues of whether new and material evidence has been received to reopen claims of service connection for left hand arthritis, right hand arthritis, diabetes mellitus, and for a right eye disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

10.  Loss of use of the right foot was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

11.  The criteria for a disability rating greater than 10 percent for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7305 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

New and Material Evidence Claims

In July 2008, the AOJ denied, in pertinent part, the Veteran's claims of service connection for tinnitus and for a back disability.  In February 2011, the AOJ denied, in pertinent part, the Veteran's request to reopen previously denied claims of service connection for bilateral hearing loss, left eye blindness, and for hypertension.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of either of these rating decisions and they became final.  He also did not submit any statements relevant to any of these claims within 1 year of either of these rating decisions which would render them non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for bilateral hearing loss, tinnitus, left eye blindness, hypertension, and for a back disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen these previously denied service connection claims in a letter which was received by the AOJ on February 24, 2011.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for bilateral hearing loss and for tinnitus, the evidence before VA at the time of the prior final AOJ decisions consisted of the Veteran's service treatment records, his post-service VA treatment records, and his lay statements.  The AOJ essentially found in the July 2008 rating decision that, although the Veteran had a current diagnosis of tinnitus in his post-service VA treatment records, there was no indication that he experienced tinnitus during active service.  Thus, the Veteran's service connection claim for tinnitus was denied.  Similarly, the AOJ concluded in the February 2011 rating decision that, although the newly submitted evidence indicated that the Veteran currently experienced bilateral hearing loss, there was no indication that this disability was related to active service.  Thus, the Veteran's service connection claim for bilateral hearing loss also was denied.

The newly received evidence includes additional VA outpatient treatment records and examination reports and additional lay statements from the Veteran and his February 2017 Board hearing testimony.  All of this newly received evidence is to the effect that the Veteran currently experiences bilateral hearing loss and tinnitus which are related directly to active service.  For example, on VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in October 2011, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
80
95
LEFT
30
30
70
85
95

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 82 percent in the left ear.  The Veteran wore bilateral hearing aids.  He reported that bilateral tinnitus began during active service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner opined that the Veteran's bilateral hearing loss existed prior to service and was aggravated by active service.  The rationale for this opinion was that an audiogram dated in February 1976 showed bilateral hearing loss.  The VA examiner also opined that it was at least as likely as not that the Veteran's tinnitus was related to active service.  The rationale for this opinion was that the Veteran reported bilateral subjective tinnitus which began during or immediately after active service.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.

The Board notes that the evidence which was of record at the time of the prior final AOJ decisions in July 2008 and in February 2011 did not indicate that either bilateral hearing loss or tinnitus could be attributed to active service.  The newly received evidence suggests that the Veteran currently experiences bilateral hearing loss and tinnitus which may be related to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since July 2008 (for tinnitus) and February 2011 (for bilateral hearing loss) is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating these claims.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for bilateral hearing loss and for tinnitus are reopened.

In contrast, the Board finds that the previously denied service connection claims for left eye blindness, hypertension, and for a back disability are not reopened.  The evidence before VA at the time of the prior final AOJ decisions which adjudicated these claims consisted of the Veteran's service treatment records, his post-service VA treatment records, and his lay statements.  With respect to a back disability, the AOJ essentially found in the July 2008 rating decision that, although the record evidence documented current treatment, it did not show that a back disability was related to active service.  Similarly, with respect to left eye blindness and hypertension, the AOJ essentially found in the February 2011 rating decision that, although the record evidence documented current treatment, it did not show that either of these disabilities was related to active service.  Thus, all of these claims were denied.  

The newly received evidence includes additional VA outpatient treatment records and examination reports and additional lay statements from the Veteran and his February 2017 Board hearing testimony.  Despite the Veteran's assertions to the contrary, none of the newly received evidence shows that any left eye blindness, hypertension, or back disability is related to active service or any incident of service.  In other words, the newly received medical evidence and the Veteran's statements and hearing testimony are cumulative and redundant of evidence previously considered by VA.  

The Board again observes that the Court held in Shade, 24 Vet. App. at 110, that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claims for left eye blindness, hypertension, or for a back disability.  Unlike in Shade, there is no evidence in this case - either previously considered in the July 2008 RO decision, which denied the Veteran's claim of service connection for a back disability (which was characterized as back problems), or received since that decision became final - which demonstrates that any current back disability is attributable to active service or any incident of service.  Similarly, there also is no evidence - either previously considered in the February 2011 RO decision, which denied the Veteran's claims of service connection for left eye blindness and for hypertension, or received since that decision became final - which demonstrates that any current left eye blindness or hypertension is attributable to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claims for left eye blindness, hypertension, or a back disability.  In summary, as new and material evidence has not been received, the previously denied claims of service connection for left eye blindness, hypertension, and for a back disability are not reopened.

Service Connection Claims

As noted above, the Board has reopened the Veteran's previously denied claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran contends that in-service hazardous noise exposure caused or contributed to his current bilateral hearing loss and tinnitus.  He also contends that he experiences current disability due to loss of use of the right foot which is related to active service.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran contends that he incurred bilateral hearing loss and tinnitus as a result of in-service hazardous noise exposure and experienced continuous disability since his service separation.  He also contends that his current bilateral hearing loss and tinnitus are related to active service.  The evidence supports the Veteran's assertions regarding an etiological link between his current bilateral hearing loss and active service on the basis of in-service aggravation of a pre-service disability.  It also supports the Veteran's assertions regarding an etiological link between his current tinnitus and active service on a direct service connection basis.  In addition to the October 2011 VA hearing loss and tinnitus DBQ discussed above, the record evidence also shows that, on periodic physical examination in May 1975 while he was on ACDUTRA, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
X
20
LEFT
15
10
15
X
25

The Veteran's hearing also was "15/15" (or within normal limits) on whispered voice hearing test.

On periodic physical examination in February 1976, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
X
45
LEFT
5
5
5
X
25

On periodic physical examination in October 1983, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
5
15
10
10
15

An in-service examiner concluded in September 1985 that the Veteran was not required to undergo a separation physical examination prior to his separation from service that same month.

The Veteran has asserted consistently that he incurred bilateral hearing loss and tinnitus as a result of in-service hazardous noise exposure.  He also has asserted that his current bilateral hearing loss and tinnitus are related to active service.  The record evidence supports his assertions regarding an etiological link between bilateral hearing loss, tinnitus, and active service.  As noted above, the October 2011 VA examiner specifically found that the Veteran's bilateral hearing loss existed prior to service and was aggravated (permanently worsened) by service.  This examiner also opined that the Veteran's tinnitus was related directly to active service.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for loss of use of the right foot.  The Veteran essentially contends that he currently experiences loss of use of the right foot which is related to active service.  The record evidence does not support his assertions regarding any current disability due to loss of use of the right foot which could be attributed to active service or any incident of service.  For example, the Veteran's available service treatment records show no complaints of or treatment for loss of use of the right foot at any time during either his period of ACDUTRA or his period of active service.  Clinical evaluation of the Veteran's right foot was normal on repeated periodic physical examinations conducted during his active service.  As noted elsewhere, the Veteran did not undergo a separation physical examination when he finally separated from active service in September 1985.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for loss of use of the right foot.  Despite the Veteran's lay assertions and Board hearing testimony to the contrary, there is no indication in the medical evidence that he experiences any current disability due to loss of use of the right foot which could be attributed to active service or any incident of service.  The Board notes in this regard that, although the Veteran has complained of and been treated for multiple left foot problems since his service separation, his right foot has been normal repeatedly on VA outpatient treatment visits (which focused on his left foot problems) in July 2013, August 2014, January 2015, and in August 2016.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced loss of use of the right foot at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of loss of use of the right foot at any time during the pendency of this appeal.  In summary, the Board finds that service connection for loss of use of the right foot is not warranted.

Increased Rating Claim

The Veteran essentially contends that his service-connected duodenal ulcer is more disabling than currently evaluated.  He testified before the Board in February 2017 that he experienced flare-ups of pain associated with his service-connected duodenal ulcer and did not know what caused them.  See Board hearing transcript dated February 17, 2017, at pp. 6-7.

Laws and Regulations

The Veteran's service-connected duodenal ulcer currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.114, DC 7305.  See 38 C.F.R. § 4.114, DC 7305 (2016).  A 10 percent rating is assigned under DC 7305 for mild duodenal ulcer with recurring symptoms once or twice yearly.  A higher 20 percent rating is assigned for moderate duodenal ulcer with recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration or with continuous moderate manifestations.  A 40 percent rating is assigned for moderately severe duodenal ulcer which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  A maximum 60 percent rating is assigned under DC 7305 for severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for a duodenal ulcer.  As noted above, the Veteran failed to report without good cause for VA examinations scheduled for the purpose of determining the current nature and severity of his service-connected duodenal ulcer in September 2016.  The VA examination notice letter was sent to the Veteran at his current mailing address of record prior to this examination and was not returned as undeliverable by the postal service.  The Board observes in this regard that Veterans generally must keep VA apprised of their whereabouts.  If they do not do so, then there is no burden on the part of VA to "turn up heaven and earth to find [them]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Thompson v. Brown, 8 Vet. App. 169, 175 (1995) (finding VA may rely on the "last known address" shown of record and burden is on appellant to keep VA apprised of his or her whereabouts).  

The Board next notes that the regulations provide that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  In this case, neither the Veteran nor his service representative has explained why he failed to report without good cause for VA examinations.  The Court also has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Absent current examination findings, there is insufficient medical evidence of record to adjudicate the Veteran's increased rating claim for a duodenal ulcer.  In summary, the Board finds that, because the Veteran failed to report, without good cause, for VA examinations scheduled in connection with his increased rating claim for a duodenal ulcer, this claim must be denied.

Dismissal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In statements made on the record at his February 17, 2017, videoconference Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal on the issues of whether new and material evidence had been received to reopen claims of service connection for left hand arthritis, right hand arthritis, diabetes mellitus, and for a right eye disability.  See Board hearing transcript dated February 17, 2017, at pp. 41-42.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Thus, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

As new and material evidence has been received, the previously denied claims of service connection for bilateral hearing loss and for tinnitus are reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

As new and material evidence has not been received, the previously denied claims of service connection for left eye blindness, hypertension, and for a back disability are not reopened.

The issues of whether new and material evidence has been received to reopen previously denied claims of service connection for left hand arthritis, right hand arthritis, diabetes mellitus, and for a right eye disability are dismissed.

Entitlement to service connection for loss of use of the right foot is denied.

Entitlement to a disability rating greater than 10 percent for a duodenal ulcer is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


